United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
MIAMI VETERANS AFFAIRS HEALTHCARE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-157
Issued: April 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2013 appellant filed a timely appeal from the May 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of appellant’s case. The
Board also has jurisdiction to review OWCP’s July 25, 2013 nonmerit decision denying her
hearing request as untimely.
ISSUES
The issues are: (1) whether appellant’s February 7, 2013 work incident caused an injury;
and (2) whether OWCP properly denied her hearing request.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 28, 2013 appellant, then a 48-year-old vocational rehabilitation specialist, filed
a traumatic injury claim alleging that she sustained an injury in the performance of duty on
February 7, 2013 when she was involved in a motor vehicle accident. She described the nature
of her injury as a bruised right forearm, right elbow pain and low back pain.
In a decision dated May 10, 2013, OWCP denied appellant’s injury claim. It found that
the evidence supported that the incident occurred as alleged but that he had submitted no medical
evidence providing a diagnosis resulting from the incident. Appeal rights attached to the
decision advised that any hearing request must be made in writing, within 30 calendar days after
the date of the decision, as determined by the postmark of the letter.
In correspondence postmarked June 11, 2013, appellant requested a review of the written
record by an OWCP hearing representative.
In a decision dated July 25, 2013, OWCP denied appellant’s hearing request. It found
that the request was untimely, and therefore he was not entitled to a hearing as a matter of right.
OWCP considered the request nonetheless, but denied a discretionary hearing on the grounds
that the reconsideration process provided appellant an alternative appeal right.
Appellant argues that she sent her request in a timely manner on May 31, 2013.
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty6 and must be supported by medical rationale explaining the

2

Id. at § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

2

nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
ANALYSIS -- ISSUE 1
OWCP accepts that the February 7, 2013 work incident occurred as alleged. Appellant
has therefore met her burden to establish that she experienced a specific incident occurring at the
time, place and in the manner alleged. The question becomes whether the February 7, 2013
work incident caused an injury.
Appellant has submitted no medical evidence providing a diagnosis of any medical
condition. If OWCP wanted to accept her claim, it would not know what medical condition to
accept or what medical treatment to authorize. Moreover, the record contains no narrative
opinion from a physician soundly explaining how the February 7, 2013 employment incident
caused any diagnosed medical condition.
As appellant has failed to support her claim with any medical opinion evidence, the
Board finds that she has not met her burden to establish the critical element of causal
relationship. The Board will therefore affirm the May 10, 2013 decision denying her claim for
compensation benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides:
“Before review under section 8128(a) of this title, a claimant for compensation not
satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”8
The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.9 OWCP has
discretion, however, to grant or deny a request that is made after this 30-day period.10 In such a

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. § 10.616(a).

10

Herbert C. Holley, 33 ECAB 140 (1981).

3

case OWCP will determine whether a discretionary hearing should be granted or, if not, will so
advise the claimant with reasons.11
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim on May 10, 2013. Appellant had 30 days or until
June 10, 2013, to send her request for a hearing. She argues that she sent the request on
May 31, 2013, but the record shows that her request was postmarked on June 11, 2013. As this
was outside the 30-day window, the Board finds that appellant’s request was untimely.
This means that appellant was not entitled to a hearing as a matter of right. Nonetheless,
OWCP had discretion to grant one. Exercising that discretion, it denied appellant’s request on
the grounds that she could pursue the issue in her case equally well through the reconsideration
process. The Board has held that the denial of a hearing on these grounds is a proper exercise of
OWCP’s discretion.12
As appellant may address the issue of causal relationship by requesting reconsideration
from OWCP and submitting a physician’s well-reasoned medical opinion on whether the
February 7, 2013 employment incident caused a diagnosed medical condition, the Board finds
that OWCP did not abuse its discretion in denying appellant’s untimely hearing request. The
Board will therefore affirm OWCP’s July 25, 2013 decision.
CONCLUSION
The Board finds that appellant has not met her burden to establish that the February 7,
2013 employment incident caused an injury. The Board also finds that OWCP properly denied
appellant’s hearing request as untimely.

11

Rudolph Bermann, 26 ECAB 354 (1975).

12

E.g., Jeff Micono, 39 ECAB 617 (1988).

4

ORDER
IT IS HEREBY ORDERED THAT the July 25 and May 10, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

